DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 8 recites that the heating element is provided as a pressed-form part, however such a limitation is a product by process claim and the claims themselves are drawn to an apparatus. Thus, the limitation of being press-formed offers no structural limitation past the already present limitation of being flat.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites “the device” in line 3. It is unclear as to which device applicant is referring to (i.e. the cleaning device or optoelectronic device?). Further, it is unclear as to whether the annular channel is part of the housing or not. Specifically, it is unclear if applicant intended to state that the housing comprises an annular channel or if the housing merely needs to be capable of receiving an annular channel. Claim 2 also suffers from the same usage of “the device” in line 3 as well as claim 12 in line 2. For examination purposes the device will be understood as the optoelectronic device and the channel will be understood to be a part of the cleaning device.
In claim 2 applicant uses the phrase “hydraulically tight”, this phrase is not a common phrase to one of ordinary skill in the art and lacks a special definition within the disclosure as to the meaning of such a phrase. Does hydraulically tight mean that the tightness of the interface is performed via some hydraulic mechanism or is the phrase meant to indicate a non-leaking 
As to claims 4-7, applicant recites “the heating element” it is unclear if this is meant to be “the electrically conductive heating element” referred to in claim 1 or if this is a different heating element. For examination purposes it will be interpreted as the same heating element. Applicant is advised to maintain consistent naming terminology throughout the claims.
The term “firmly” in claim 12 is a relative term which renders the claim indefinite. The term “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear as to how tight a bond must be to be considered firmly bonded. Is a press fit connection firmly bonded? What about an adhesive or simply chemically bonded? For examination purposes the limitation will be interpreted as bonded.
The remaining claims are rejected for being dependent upon a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 & 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rousseau (US20160103316A1).
As to claims 1 & 9, Rousseau discloses a cleaning device (see Figs.1-6 ref 1) with a camera (Figs.1-6 ref 2, reads on optical sensing device) for a vehicle (abstract). The cleaning device uses a fluid cleaning agent [0030]. The cleaning device further comprising: a housing (see Figs.1-6 refs 4 and 29); an annular channel inside the housing (see Figs.1-5 ref 24, best seen in Fig.3) that can be filled with fluid from a cleaning agent inlet (see Figs.1-3 refs 28/29); the annular channel partially encloses the transparent element of the camera (see Figs.1-6); at least one nozzle (Figs.1-4 ref 32) to spray the camera lens with liquid from the annular channel; one electrically conductive heating element (see Fig.5 ref 36) for heating an area of the housing that adjoins the annular channel [0036]. Although it appears that the figures cited for the heating element and nozzles are different embodiments, they are not (see [0011 & 0036]).
As to claims 2-3 & 12, Rousseau teaches the device of claim 1, wherein the annular channel is formed by a recess inside the housing which radially surrounds an optical axis of the device (see Figs.1-6) and is closed by a cover element (combination of refs 12, 14, & 16); the nozzles are disposed on the cover element and the nozzles are a part of the cover as a single unit (see Figs.1-4). As to the limitation of the housing being hydraulically tight, such a feature is inherently present in order for the invention to work (i.e. leaks are not an intended feature of the housing). Further, since the annular channel and the cover being a single piece, there exists a bond that holds the cover and housing together as it is molded [0036]. It is not reasonably expected that there would be any leakage other than the intended output from the nozzle.
As to claims 4 & 6, Rousseau teaches the device of claim 1, wherein the heating element having control cables (Fig.5 ref 38) that are disposed within the annular channel (see Fig.6) and 
As to claim 5, Rousseau teaches the device of claim 1, wherein heating element is disposed in the housing outside the annular channel (see Fig.5 ref 36 also [0036]).
As to claim 7, Rousseau teaches the device of claim 1, wherein the heating element is a wire [0035].
As to claims 10-11, Rousseau teaches the device of claim 1, the cleaning device and camera are mounted in a vehicle ([0012-0014 & 0021-0026] see also claims 7 & 18 further indicating that the device and camera are installed on a vehicle). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau (US20160103316A1) as applied to claim 1 above, and further in view of Nelson (US20140217079A1).
As to claim 8, Rousseau teaches the device of claim 1, wherein the heating element is disclosed as a wire in a flexible sheet (sheets are known to be flat, see definition A2 at https://dictionary.cambridge.org/us/dictionary/english/sheet)  and one of ordinary skill in the art understands that a wire is typically made of metal. However, assuming arguendo that a wire does not necessarily indicate that it is metallic the following alternative rejection is provided. The use of metal wires in vehicle systems for ice removal is known, as evidenced by Nelson.
Nelson discloses a system for removing snow and ice from vehicle surfaces (abstract & [0002]). Nelson further discloses that when using wire type resistive heating elements, a known type of material for the wire to be made of is nichrome wire [0033]. Nichrome wire is a nickel-chromium alloy, which reads on metal. Nelson and Rousseau are related in the art of de-icing vehicular elements.
Should it not be reasonably expected that the wire of Rousseau (utilized for removing ice via heating, see Rousseau [0036]) is made of metal, then one of ordinary skill in the art would have found it obvious to provide a nichrome wire as such wires are known to be used in heating elements for the removal of ice (Nelson [0033]). It is in the purview of one of ordinary skill in the art to utilize a known material for a wire of a heating element when one is not explicitly stated.

Claims 1-3, 5, 7, 9, & 12 is/are rejected under 35 U.S.C. 103 as being obvious over Ringler (US20180201232A1) in view of Rousseau (US20160103316A1).
The primary applied reference has a common inventor & assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claims 1-3, 5, 7, 9, & 12, Ringler discloses camera cleaning device (abstract) and camera (Fig.2 ref 20) with a transparent lens (Fig.2 ref 21). The cleaning device comprising: a housing (Fig.1 ref 6) in which the camera is disposed; an annular channel (Fig.3 ref 11) is disposed in the housing; a cleaning agent inlet (Fig.4 ref 2) for filling the annular channel with cleaning fluid; the annular channel encloses the transparent element (see Figs.3-6); at least one nozzle fed from the annular channel (Fig.1 ref 12) for spraying the lens with fluid; the annular channel being formed by a recess inside the housing which radially surrounds the an optical axis of the camera (see Fig.2-4); a cover element (Fig.3 ref 15) that closes the recess and houses the nozzle; the interface between the nozzle and the cover element is hydraulically tight or bonded 
Rousseau teaches an art related camera cleaning device (abstract) that uses annular channels to supply fluid to a camera lens (see Figs.1-4) and further discloses the use of a heating element (Fig.5 ref 36) formed on an area of a housing that adjoins the annular channel in order to de-ice the camera [0036]. The heating element is formed as an electrically conductive wire in a flat element [0035] and is located in the housing outside an annular channel (see Figs.5-6 & [0036]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ringler to include the heating element of Rousseau in order to de-ice the camera [0036].

Claims 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) and Rousseau (US20160103316A1) as applied to claim 1 above, and further in view of Giraud (US20180272999A1).
As to claims 4 & 6, Modified Ringler teaches the device of claim 1, wherein Rosseau further discloses the heating element having control cables (Fig.5 ref 38) that are disposed within the annular channel (see Fig.6) and extend into an inlet portion (see Fig.6 in conjunction with Fig.3 showcasing that same inlet portion is used for fluid as well as [0036 & 0042-0043] stating the two embodiments are combinable). Thus, the heating element is also disposed with at least some part of the heating element within the annular channel and the fluid inlet.

Giraud discloses an art related camera cleaning device (abstract) wherein a known way to heat liquid is by placing a heating means in a conduit to a nozzle [0028], such that a wire can run the longitudinal length of the conduit [0060]. Heating a fluid optimizes chemical properties and promotes evaporation [0061]. Since the annular channel and fluid inlets are types of conduits that lead to the nozzle it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ringler to provide the heating element in the annular channel or the inlet, as both are locations prior to the nozzle and within the fluid flow. Further, it is in the purview of one of ordinary skill in the art to provide a heating element in one known location in place of another. The heating of fluid prior to application to the nozzle allows for optimized chemical properties and promoted evaporation (Giraud [0061]). Further, the limitation of the heating element being inside the cleaning inlet appears to be an optional limitation not required when the heating element is provided for heating an area of the housing and not the annular channel.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) and Rousseau (US20160103316A1) as applied to claim 1 above, and further in view of Nelson (US20140217079A1).

Nelson discloses a system for removing snow and ice from vehicle surfaces (abstract & [0002]). Nelson further discloses that when using wire type resistive heating elements, a known type of material for the wire to be made of is nichrome wire [0033]. Nichrome wire is a nickel-chromium alloy, which reads on metal. Nelson and Ringler are related in the art of cleaning vehicular elements.
Should it not be reasonably expected that the wire of Modified Ringler (utilized for removing ice via heating, see Rousseau [0036]) is made of metal, then one of ordinary skill in the art would have found it obvious to provide a nichrome wire as such wires are known to be used in heating elements for the removal of ice (Nelson [0033]). It is in the purview of one of ordinary skill in the art to utilize a known material for a wire of a heating element when one is not explicitly stated.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) and Rousseau (US20160103316A1) as applied to claims 1 & 9 above, and further in view of Schmidt (US20180265049A1).
As to claims 10-11, Modified Ringler teaches the device of claims 1 & 9, wherein device and sensor are designed for a vehicle (Ringler [0021]). It is well understood to apply a camera .

Claims 1-3, 5, 7, 9, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150344001A1) in view of Rousseau (US20160103316A1).
As to claims 1-3, 5, 7, 9, & 12, Lopez Galera discloses a cleaning device (abstract) with an optical sensor (Fig.1 ref 1) for cleaning the lens of the sensor (Fig.1 ref 2), wherein the device comprises: a housing (Fig.1 combinations of refs 10, 11, & 17) that house the sensor; an annular channel (see Fig.3 ref 14 & Fig.5 ref 23) within the housing that is filled via an inlet (Fig.1 ref 13) and partially encloses the transparent element (see Figs.1-4); at least one nozzle (Fig.1 ref 22) hat is fed from the annular channel [0045 & 0047] to spray liquid on the lens; the annular channel is formed by a recess inside the housing which radially surrounds an optical axis of the sensor (see Figs.3-5) and is closed by a cover element (Figs.3-4 ref 20); the nozzle being disposed on the cover element [0045] and an interface between the cover element and housing is made hydraulically tight via gaskets [0060], thereby defining a firm friction/pressure bond; and the nozzle is one piece with the cover (see Figs.1, 3, & 5). Lopez Galera does not teach the presence of an electrically conductive heating element; however, such a feature would have been obvious in light of the teachings of Rousseau.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lopez Galera to include the heating element of Rousseau in order to de-ice the camera [0036].

Claims 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150344001A1) in view of Rousseau (US20160103316A1) as applied to claim 1 above, and further in view of Giraud (US20180272999A1).
As to claims 4 & 6, Modified Lopez Galera teaches the device of claim 1, wherein Rosseau further discloses the heating element having control cables (Fig.5 ref 38) that are disposed within the annular channel (see Fig.6) and extend into an inlet portion (see Fig.6 in conjunction with Fig.3 showcasing that same inlet portion is used for fluid as well as [0036 & 0042-0043] stating the two embodiments are combinable). Thus, the heating element is also disposed with at least some part of the heating element within the annular channel and the fluid inlet.
However, assuming arguendo that the control cables are not considered to be part a heating element the following alternative rejection is provided. Although Modified Lopez Galera does not disclose the presence of the heating element in the inlet or inside the annular channel 
Giraud discloses an art related camera cleaning device (abstract) wherein a known way to heat liquid is by placing a heating means in a conduit to a nozzle [0028], such that a wire can run the longitudinal length of the conduit [0060]. Heating a fluid optimizes chemical properties and promotes evaporation [0061]. Since the annular channel and fluid inlets are types of conduits that lead to the nozzle it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lopez Galera to provide the heating element in the annular channel or the inlet, as both are locations prior to the nozzle and within the fluid flow. Further, it is in the purview of one of ordinary skill in the art to provide a heating element in one known location in place of another. The heating of fluid prior to application to the nozzle allows for optimized chemical properties and promoted evaporation (Giraud [0061]). Further, the limitation of the heating element being inside the cleaning inlet appears to be an optional limitation not required when the heating element is provided for heating an area of the housing and not the annular channel.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150344001A1) in view of Rousseau (US20160103316A1) as applied to claim 1 above, and further in view of Nelson (US20140217079A1).
As to claim 8, Modified Lopez Galera teaches the device of claim 1, wherein the heating element is disclosed as a wire in a flexible sheet (sheets are known to be flat, see definition A2 at https://dictionary.cambridge.org/us/dictionary/english/sheet)  and one of ordinary skill in the art understands that a wire is typically made of metal. However, assuming arguendo that a wire does 
Nelson discloses a system for removing snow and ice from vehicle surfaces (abstract & [0002]). Nelson further discloses that when using wire type resistive heating elements, a known type of material for the wire to be made of is nichrome wire [0033]. Nichrome wire is a nickel-chromium alloy, which reads on metal. Nelson and Lopez Galera are related in the art of cleaning vehicular elements.
Should it not be reasonably expected that the wire of Modified Lopez Galera (utilized for removing ice via heating, see Rousseau [0036]) is made of metal, then one of ordinary skill in the art would have found it obvious to provide a nichrome wire as such wires are known to be used in heating elements for the removal of ice (Nelson [0033]). It is in the purview of one of ordinary skill in the art to utilize a known material for a wire of a heating element when one is not explicitly stated.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150344001A1) in view of Rousseau (US20160103316A1) as applied to claims 1 & 9 above, and further in view of Schmidt (US20180265049A1).
As to claims 10-11, Modified Lopez Galera teaches the device of claims 1 & 9, wherein device and sensor are designed for a vehicle (Lopez Galera [0003, 0034-0035, & 0043]). It is well understood to apply a camera and camera cleaning device on a vehicle, when the very purpose of the combined camera and cleaning device are for use on vehicles and it is desired to do so. Alternatively, Schmidt discloses an art related sensor and cleaning apparatus (abstract) for a vehicle (see Fig.1 ref 30) and further showcases that is known to supply said sensor and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karasik (US20180081169A1) discloses a camera washing device (abstract) with a housing (Fig.5), an inlet (Fig.5 ref 124), a cover (Fig.5 ref 104), a partially annular channel (Fig.5 refs 134/136/150) .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lomer (US20200001833A1) discloses a vehicle cleaning device (abstract) with a heating element defined prior a nozzle and near an inlet (see Fig.4 ref 21 & [0056-0057]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrows (DE102014213283A1) discloses a camera cleaning device for a vehicle (abstract) having an annular channel with a nozzle (see Fig.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711